 308DECISIONSOF NATIONALLABOR RELATIONS BOARDFRASER AND JOHNSTON MANUFACTURING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIO, Petitioner. Case No. 30-RC-821.June 2, 1953SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction ofElectionissued here-in on November 28, 1952, an election by secret ballot wasconducted on December 19, 1952, under the direction andsupervisionoftheRegionalDirector for the SevententhRegion, among the employees in the unit found appropriateby the Board. Following the election, a tally of ballots wasfurnished the parties. The tally shows that of approximately104 eligible voters, 45 voted for the Petitioner, 9 voted forthe Intervenor,' and 33 voted against both participating labor'organizations.Therewere also 1 void and 7 challengedballots.On December 21, 1952, the Intervenor filed objections toconduct of the Employer affecting the results of the election.The Employer also filed timely objections to the action of theBoard agent in voiding one of the ballots. The RegionalDirector investigated the objections and the challenged ballotsand, on February 12, 1953, issued and duly served upon theparties a report on challenges and objections, in which herecommended that (1) the Intervenor's objections be over-ruled, (2) the Board agent's ruling voiding a ballot be sustained,(3) the challenge to the ballot of Marvin Bennington be sustained,and (4) a hearing be held as to the eligibility to vote of thesixother challenged voters.Within the proper time theEmployer, but not the Intervenor, filed exceptions to theRegional Director's report.After duly considering the matter, the Board directed thata hearing be held to resolve the issues raised by the sevenchallenged ballots. Thereafter, a hearing was held on April7,1953,beforeahearingofficerof the National LaborRelations Board. All parties participated in the hearing andwere afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence Tearingon the issues.In accordance with the Board's order, the hearing officerissued a report on challenged ballots, which was duly servedupon the parties. In his report, the hearing officer concludedthat all seven challenged voters were eligible to vote andrecommended that the challenges be overruled.None of the parties filed exceptions to the hearing officer'sreport within the time provided therefor.i International Association of Machinists, District Lodge No. 86, AFL105 NLRB No 46 LE ROI COMPANY309Having duly considered the matter, the Board2 makes thefollowing disposition of the challenged ballots, the void ballot,and the objections to the election:(1) As no exceptions were filed to the hearing officer'sreport,we adopt his recommendation for overruling thechallenges to all seven challenged ballots.(2) During the counting of the ballots, the Board agent incharge of the election ruled as void a ballot with an "X" andthe letters "NO" in the "neither" box. The Board agentbelieved that the markings constituted an identifying mark.TheRegionalDirector recommended upholding the Boardagent's action. The Employer excepted to the Regional Direc-tor's recommendation. In previous cases, the Board has ruledvalidballotsmarked like that of the voided ballot in thiscase.3 Accordingly, we overrule the Regional Director andshall direct that the voided ballot be counted as a "neither"vote.(3) No exceptions were filed to the Regional Director'srecommendation for overruling the Intervenor'sobjectionsto the election. In accordance with his recommendation, theyare hereby overruled.[The Board directed that the Regional Director for theSeventeenth Region shall, within ten (10) days from the dateof this Direction, open and count these ballots and serveupon the parties a supplemental tally of ballots,includingtherein the count of these ballots, and the void ballot countedas a "neither"vote.]2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three- member panel [Members Houston, Murdock, and Peter-son).3Marshall,Meadows & Stewart, Inc., 59 NLRB 1286; Van Raalte Company, Inc., 49 NLRB985.LE ROI COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, CIO, Petitioner. Case No.13-RC-2211. June 2, 1953SECOND SUPPLEMENTAL DECISION AND ORDEROn January 14, 1953, pursuant to the Board's SupplementalDecision and Order,and a Direction of Second Elections datedDecember 15,1952,electionswere conducted,under thedirection and supervision of the Regional Director, by secretballot,among the employees of the Employer in the votinggroups found appropriate in the Board's Decision and Direc-tion of Elections of February 18, 1952,2 to determine whether1101 NLRB 55.2 98 NLRB No. 24.105 NLRB No. 41.